DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because said abstract begins with “The present invention…” and also contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  lack of punctuation throughout the entire claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "head of tool, pivoting head, main frame of head, wheel position, spray fan, squeegee frame, spacer and housing, airless spray gun, quick handle attachment" in lines 5, 6, 8, 9, 12-15.  There is insufficient antecedent basis for this limitation in the claim.  Also, the items described in lines 13-18 omit essential structural cooperative relationships of elements.  Correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al (US 7,217,053), hereinafter Alexander.
	Regarding claim 1, Alexander teaches a drywall finishing tool comprising: a handle (12, Fig 1-6), a sliding plate (62) on said handle to secure onto an extension pole  (distal end of 12), frame (20) that connects handle to head of tool, slot (69) to adjust angle of pivoting head, screw (71) that tighten the pivoting head into slot, main frame of head (38) that controls wheel position, at least two wheels (39) attached to main frame of head that will guide spray fan, at least two bolts (37) that attach the wheel to the main frame of head, a squeegee frame (65), a squeegee (60), airless spray gun (16), spray tip housing (45).
Alexander is silent regarding fastening hardware such as at least two wingnuts holding a sliding plate in place on the handle; washer and locknut that attach the main frame of head to squeegee frame; and at least two wingnuts that attach squeegee to squeegee frame.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to add fastening hardward such as wingnuts, washers and locknuts to attach to frames as a matter or design choice, since it was known in the art that wingnuts, washers or locknuts are old and well known and widely practiced in all industries.  Applicant also has not disclosed that wingnuts, washers or locknuts achieves any unexpected result other than an already known fastening connection.  Therefore, it would have been prima facie obvious . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,870,996 to Telleria et al is directed to the state of the art as a relevant teaching of the claimed invention of drywall finishing tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754